 Case 1:20-cv-00257-MV-KK Document 6 Filed 03/27/20 Page 1 of 7 PageID #: 15



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BRUCE OAKELEY,

       Plaintiff,

v.                                                                   No. 1:20-cv-00257-SCY-KK

NEW MEXICO DEPARTMENT OF
TRANSPORTATION,

       Defendant.

                     ANSWER TO COMPLAINT FOR CIVIL DAMAGES

       COMES NOW Defendant New Mexico Department of Transportation (“NMDOT”), by

and through its attorneys, Conklin, Woodcock, & Ziegler, P.C. (Christa M. Hazlett and Carol

Dominguez Shay), and for its Answer to Plaintiff’s Complaint for Civil Damages (“Complaint”),

states as follows:

     RESPONSE TO ALLEGATIONS REGARDING JURISDICTION AND VENUE

       1.      NMDOT is without information to admit or deny the allegations of Paragraph 1,

and therefore denies same.

       2.      NMDOT admits the allegations in Paragraph 2.

       3.      NMDOT admits the allegations in Paragraph 3.

       4.      NMDOT admits the allegations in Paragraph 4.

       5.      NMDOT admits the allegations in Paragraph 5.

                        RESPONSE TO GENERAL ALLEGATIONS

       6.      NMDOT admits the allegations in Paragraph 6, Sentence 1. In response to the

allegations in Paragraph 6, Sentence 2, NMDOT states that Plaintiff later held the position of Chief

Information Officer.


                                                 1
 Case 1:20-cv-00257-MV-KK Document 6 Filed 03/27/20 Page 2 of 7 PageID #: 16



       7.      NMDOT admits the allegations of Paragraph 7.

       8.      NMDOT admits that Plaintiff reported concerns regarding employee overtime to

the Secretary in April 2019. NMDOT denies the remaining allegations of Paragraph 8.

       9.      NMDOT is without sufficient information to admit or deny the allegations in

Paragraph 9, and therefore denies same.

       10.     NMDOT denies the allegations in Paragraph 10.

       11.     NMDOT is without sufficient information to admit or deny the allegations in

Paragraph 11, and therefore denies same.

       12.     NMDOT is without sufficient information to admit or deny the allegations in

Paragraph 12, and therefore denies same.

       13.     Paragraph 13 appears to be offered in an attempt to prove the validity or value of

Plaintiff’s claims, and therefore is improper and should be stricken from the record. As a result,

NMDOT will not provide a response to this paragraph.

       14.     Paragraph 14, Sentence 1, appears to be offered in an attempt to prove the validity

or value of Plaintiff’s claims, and therefore is improper and should be stricken from the record.

As a result, NMDOT will not provide a response to the first sentence of Paragraph 14. NMDOT

admits the allegations in Paragraph 14, Sentence 2. NMDOT is without sufficient information to

admit or deny the allegations in Paragraph 14, and therefore denies same.

       15.     In response to the allegations in Paragraph 15, Sentence 1, NMDOT admits that

Plaintiff has stated a portion of the bases for the Notice of Contemplated Action. NMDOT denies

the allegations in Paragraph 15, Sentence 2.

       16.     NMDOT denies the allegations in Paragraph 16, Sentences 1-2.




                                                2
 Case 1:20-cv-00257-MV-KK Document 6 Filed 03/27/20 Page 3 of 7 PageID #: 17



       17.     NMDOT is without sufficient information to admit or deny the allegations in

Paragraph 17 in part because the Paragraph is vague.

       18.     NMDOT denies the allegations in Paragraph 18.

       19.     NMDOT admits that Plaintiff was terminated from his position, but denies the

remaining allegations in Paragraph 19.

       20.     NMDOT denies the allegations in Paragraph 20.

       21.     NMDOT denies the allegations in Paragraph 21.

                   RESPONSE TO COUNT I – VIOLATION OF THE
                 NEW MEXICO WHISTLEBLOWER PROTECTION ACT

       22.     In response to Paragraph 22, NMDOT incorporates all preceding paragraphs as

though fully set forth herein.

       23.     In response to Paragraph 23, NMDOT admits that Plaintiff was a public employee.

       24.     NMDOT is without sufficient information to admit or deny the allegations of

Paragraph 24, and therefore denies same.

       25.     NMDOT is without sufficient information to admit or deny the allegations in

Paragraph 25, and therefore denies same.

       26.     NMDOT denies all allegations in Paragraph 26.

       27.     NMDOT denies all allegations in Paragraph 27.

             RESPONSE TO COUNT II – RETALIATION UNDER THE FMLA

       28.     In response to Paragraph 28, NMDOT incorporates all preceding paragraphs as

though fully set forth herein.

       29.     NMDOT denies all allegations in Paragraph 27, Sentences 1-2.

       30.     NMDOT denies all allegations in Paragraph 30.

       31.     NMDOT denies all allegations in Paragraph 31.


                                               3
 Case 1:20-cv-00257-MV-KK Document 6 Filed 03/27/20 Page 4 of 7 PageID #: 18



                             RESPONSE TO PRAYER FOR RELIEF

         NMDOT denies that Plaintiff is entitled to any of the relief sought.

                                         GENERAL DENIAL

         NMDOT denies all allegations of all paragraphs of the Complaint which are not

specifically admitted above, including any statements or conclusions of law contained therein, and

denies that Plaintiff is entitled to any relief.

                                         SECOND DEFENSE

         NMDOT had legitimate, non-discriminatory and non-retaliatory reasons for all actions

taken with respect to Plaintiff.

                                          THIRD DEFENSE

         All of NMDOT’s actions were justified and/or privileged, NMDOT acted in good faith,

pursuant to bona fide legitimate business rights, reasons, purposes, or privileges, and NMDOT

acted without improper motive, improper means, wrongful act or intent to injure the Plaintiff.

                                         FOURTH DEFENSE

         Depending on discovery, Plaintiff’s claims may be barred in whole or in part by his failure

to mitigate his damages.

                                           FIFTH DEFENSE

         Plaintiff’s claims may be barred by the doctrines of waiver, estoppel, bad faith and unclean

hands.

                                          SIXTH DEFENSE

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted in whole or in

part.




                                                   4
 Case 1:20-cv-00257-MV-KK Document 6 Filed 03/27/20 Page 5 of 7 PageID #: 19



                                       SEVENTH DEFENSE

        Plaintiff’s damage claims may be barred in whole or in part by other causes, contributing

factors and circumstances, proximate causes, and/or independent and intervening causes, including

all acts and conduct of Plaintiff.

                                        EIGHTH DEFENSE

        Depending on discovery, Plaintiff’s claims may be barred, in whole or in part, by the after-

acquired evidence doctrine or defense.

                                         NINTH DEFENSE

        To the extent Plaintiff seeks special damages or emotional distress damages, such damages

are not allowed under the FMLA.

                                        TENTH DEFENSE

         Plaintiff’s claims may be barred by the applicable statute of limitations.

                                      ELEVENTH DEFENSE

        To the extent Plaintiff alleged that a practice, procedure, action or failure to act on the part

of NMDOT was improper or unlawful, he did not communicate his complaint to the NMDOT or

a third party.

                                      TWELFTH DEFENSE

        Plaintiff did not participate in an investigation into NMDOT’s practices, and/or did not

object or refuse to participate in an allegedly improper or unlawful act.

                                     THIRTEENTH DEFENSE

        Plaintiff’s actions were not undertaken in good faith.




                                                   5
 Case 1:20-cv-00257-MV-KK Document 6 Filed 03/27/20 Page 6 of 7 PageID #: 20



                                  FOURTEENTH DEFENSE

       NMDOT did not take any discriminatory or adverse employment actions against Plaintiff

in the terms and conditions of his employment because he allegedly engaged in protected activity.

                                    FIFTEENTH DEFENSE

       Any and all actions taken by NMDOT against Plaintiff were due to his misconduct and

unrelated to conduct prohibited pursuant to the New Mexico Whistleblower Protection Act, and

retaliatory action was not a motivating factor.

                                    SIXTEENTH DEFENSE

       There is no causal connection between any alleged protected activity taken by Plaintiff

under any New Mexico or federal law and his termination.

                                  SEVENTEENTH DEFENSE

       Plaintiff may have requested leave under the Family and Medical Leave Act (“FMLA”)

for unjustified reasons.

                                   EIGHTEENTH DEFENSE

       Plaintiff may have failed to provide sufficient notice of his request for leave under the

FMLA.

                                    NINTEENTH DEFENSE

       NMDOT did not retaliate against, or interfere with, Plaintiff’s FMLA rights.

                                   TWENTIETH DEFENSE

       One or more of Plaintiff’s claims may be barred by the doctrine of sovereign immunity,

including but not limited to immunity granted by the 11th Amendment to the U.S. Constitution

and immunity granted under the New Mexico Tort Claims Act, NMSA 1978, §§ 41-4-1 to -27.




                                                  6
 Case 1:20-cv-00257-MV-KK Document 6 Filed 03/27/20 Page 7 of 7 PageID #: 21




                                 TWENTY-FIRST DEFENSE

       NMDOT hereby gives notice that it intends to rely upon any other defense that may be

applicable or appear during the proceedings in the case and hereby reserves its right to amend its

Answer and to assert such defense(s).

       WHEREFORE, having fully answered, NMDOT requests that the Complaint be dismissed,

with prejudice, that the Court award NMDOT its costs and attorney’s fees incurred herein, and

such further relief as may be just and proper.

                                      Respectfully Submitted,

                                        CONKLIN, WOODCOCK, & ZIEGLER, P.C.

                                      By: /s/ Christa M. Hazlett
                                      Christa M. Hazlett
                                      320 Gold SW, Suite 800
                                      Albuquerque, NM 87102
                                      (505) 224-9160
                                      Attorneys for Defendant
                                      New Mexico Department of Transportation


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 27th day of March, 2020, I filed the foregoing

electronically through the CM/ECF system, which caused all counsel of record to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing.

Donald G. Gilpin
Christopher Machin
6100 Indian School Rd., N.E.
Suite 115
Albuquerque, NM 87110
ggd48@aol.com
cmachin@thegilpinlawfirm.com

 /s/ Christa M. Hazlett
Christa M. Hazlett

                                                 7
